      Case 1:19-cv-05075-GBD-SLC Document 59 Filed 07/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
REBECCA ANGULO,

                              Plaintiff,

       against
                                                     CIVIL ACTION NO.: 19 Civ. 05075 (GBD) (SLC)

                                                                        ORDER
36TH STREET HOSPITALITY LLC, individually and
d/b/a TAJ II, and 36TH STREET HOSPITALITY LLC,
individually and d/b/a SUITE36,

                              Defendant(s).


SARAH L. CAVE, United States Magistrate Judge.

       The parties did not opt to have the Oral Argument scheduled for Monday, July 20, 2020,

at 10:00 am by video-teleconference. As a result, the Oral Argument will be in person in

Courtroom 18A, 500 Pearl Street, New York, New York. All persons attending the conference

must arrive at least 15 minutes beforehand to allow for the time required to pass through the

security and COVID-19 screening processes. See Attachment for more information regarding the

COVID-19 screening process.

       The Oral Argument is a public proceeding so the public may dial-in at the scheduled time

on the Court’s conference line to listen: 866-390-1828, access code 3809799. The Court requests

that any member of the public that does dial-in respect the proceeding, mute their telephone,

and not be disruptive.




                                              1
     Case 1:19-cv-05075-GBD-SLC Document 59 Filed 07/16/20 Page 2 of 3




Dated:     New York, New York
           July 16, 2020

                                         SO ORDERED



                                         _________________________
                                         SARAH L. CAVE
                                         United States Magistrate Judge




                                     2
      Case 1:19-cv-05075-GBD-SLC Document 59 Filed 07/16/20 Page 3 of 3




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
